         Case 1:17-cv-05839-AJN-BCM Document 132 Filed 10/18/19 Page 1 of 1




                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                           LITIGATION BUREAU

                                             Writer’s Direct Dial: (212) 416-6557
                                                      October 18, 2019

   VIA ECF
   Hon. Alison J. Nathan
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

           Re:       Yunus v. Lewis-Robinson, No. 17 Civ 5839 (AJN)(BM)

   Dear Judge Nathan:

           This Office represented defendants in the above-captioned closed case, and we write to
   respond to plaintiff’s letter of this date, which raises an entirely hypothetical and completely trivial
   issue regarding the calculation of interest under the settlement agreement.

           I have been informed that, in this particular case, plaintiff and his counsel promptly
   returned all documentation required by the settlement agreement. (See Docket No. 128, ¶¶ 4, 5, 8).
   Interest thus will run on either the 91st day or the 121st day after July 1, 2019, the date the
   settlement was So Ordered, depending on whether the settlement proceeds constitute “funds of a
   convicted person” under the Son of Sam law. (Id., ¶ 5). There is thus no issue for the Court to
   address, and plaintiff’s request for a conference should be denied.

                                                                      Respectfully submitted,

                                                                      _________/s/___________
                                                                      Daniel Schulze
   cc: All counsel (via ecf)                                          Assistant Attorney General




        28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                      www.ag.ny.gov
